DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. (US 2019/0073509) in view of Lai et al. (US 2018/0031742) further considered with Ma et al. (US 2019/0172886).
	In regard to claim 1, Chien et al. teach a display substrate having a fingerprint identification region comprising: an array substrate (element 100), and a light shielding layer disposed at a side of the array substrate and at least located in the fingerprint recognition region (element 400); wherein a portion of the light shielding layer located in the fingerprint recognition region is provided with light transmission holes (fig. 1 element 410), and the light transmission holes is configured to provide a transmission channel for fingerprint imaging  light (paragraph 19); the array substrate includes a base substrate (element 100) and a plurality of thin film transistors disposed on the base substrate (element 300) but does not teach wherein the material of the light shielding layer is an insulating material and a plurality of light transmission holes; and the light shielding layer covers on surfaces of the plurality of thin film transistors away from the base substrate, and the light shielding layer is configured to planarize sides of the plurality of thin film transistors away from the base substrate.
	Lai et al. teach wherein the material of the light shielding layer is an insulating material and a plurality of light transmission holes (fig. 4 and paragraph 23).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. because it would reduce the thickness of the device.
Ma et al. teach the light shielding layer covers on surfaces of the plurality of thin film transistors away from the base substrate, and the light shielding layer is configured to planarize sides of the plurality of thin film transistors away from the base substrate (fig. 2 element 205).
The three are analogous art because they both deal with the same field of invention of fingerprint detection. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. and of Lai et al. with the planarizing light shield of Ma et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al. and of Lai et al. with the planarizing light shield of Ma et al. because it would reduce the number of required layers.
In regard to claim 2, Lai et al. teach a plurality of fingerprint acquisition devices disposed at a side of the array substrate away from the light shielding layer (fig. 3); wherein each of the plurality of fingerprint acquisition devices is corresponding to at least one of the plurality of light transmission holes, and each fingerprint acquisition device is configured to collect the fingerprint imaging light transmitting through at least one corresponding light transmission hole.
	In regard to claim 20, Chien et al. teach a display apparatus (paragraph 4).
Claims 3-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. in view of Lai et al. further considered with Ma et al. and Smith et al. (US 2017/0017824).
In regard to claim 3, Chien et al. and Lai et al. teach all the elements of claim 3 except an electrode layer disposed at a side of the light shielding layer away from the array substrate; wherein the electrode layer is provided with a plurality of openings, and an orthographic projection of each of the plurality of light transmission holes on the array substrate is within an orthographic projection of one corresponding opening of the plurality of openings on the array substrate.
Smith et al. teach an electrode layer disposed at a side of the light shielding layer away from the array substrate (fig. 6); wherein the electrode layer is provided with a plurality of openings, and an orthographic projection of each of the plurality of light transmission holes on the array substrate is within an orthographic projection of one corresponding opening of the plurality of openings on the array substrate (fig. 6, metal electrodes have opening).
The three are analogous art because they all deal with the same field of invention of fingerprint detection. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. and Lai et al. with the electrode gap of Smith et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al. and Lai et al. with the electrode gap of Smith et al. because it would improve detection accuracy of the device.
In regard to claim 4, Smith et al. teach wherein the electrode layer is lightproof (paragraph 60, metal electrode does not need to be transparent).
In regard to claim 5, Ma et al. teach wherein the thin film transistors disposed on a surface of the base substrate facing the light shielding layer (elements 202); the electrode layer includes a plurality of first electrodes; and each of the plurality of first electrodes is electrically connected to one corresponding thin film transistor of the plurality of thin film transistors (element 207).
In regard to claim 6, Smith et al. teach a luminescent material pattern disposed at a side of each first electrode away from the light shielding layer so that there are a plurality of luminescent material patterns (fig. 6 element 607b), and a second electrode disposed at a side of each luminescent material pattern away from the first electrode so that there are a plurality of second electrodes (element 607a).
In regard to claim 7, Smith et al. teach wherein the plurality of second electrodes are electrically connected with each other, or the plurality of second electrodes have an integrated structure to form an integrated second electrode (fig. 6, the elements in the OLED display are connected); the plurality of second electrodes are transparent, or the integrated second electrode is transparent (fig. 6, ITO).
In regard to claim 8, Ma et al. teach a first planar layer (element 206).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. in view of Lai et al. further considered with Ma et al., and Yun et al. (US 2018/0305509).
In regard to claim 10, Chien et al., Lai et al. and Ma et al. teach all the elements of claim 10 except wherein the material of the light shielding layer includes polyimide having light transmittance being less than or equal to 10%.
Yun et al. teach wherein the material of the light shielding layer includes polyimide having light transmittance being less than or equal to 10% (paragraphs 10 and 67).
The four are analogous art because they all deal with the same field of invention of optical components.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al., Lai et al. and Ma et al. with the light-shielding resin of Yun et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al., Lai et al. and Ma et al. with the light-shielding resin of Yun et al. because the resin of Yun et al. would work equally as well in the apparatus of Chien et al., Lai et al. and Ma et al. as it does separately and would provide predictable results.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chien et al. in view of Lai et al. further considered with Yun et al.
In regard to claim 21, Chien et al. teach a display substrate having a fingerprint identification region comprising: an array substrate (element 100), a light shielding layer disposed at a side of the array substrate and at least located in the fingerprint recognition region (element 400), and a second planar layer disposed between the array substrate and the light shielding layer (element 710) but does not teach wherein the material of the light shielding layer is an insulating material; a portion of the light shielding layer located in the fingerprint recognition region is provided with a plurality of light transmission holes, and each of the plurality of light transmission holes is configured to provide a transmission channel for fingerprint imaging light; and the material of the light shielding layer includes photosensitive resin having light transmittance being less than or equal to 10%.
Lai et al. teach wherein the material of the light shielding layer is an insulating material (paragraph 23); a portion of the light shielding layer located in the fingerprint recognition region is provided with a plurality of light transmission holes, and each of the plurality of light transmission holes is configured to provide a transmission channel for fingerprint imaging light (fig. 4).
	Lai et al. teach wherein the material of the light shielding layer is an insulating material and a plurality of light transmission holes (fig. 4 and paragraph 23).
	The two are analogous art because they both deal with the same field of invention of fingerprint detection. 
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al. with the sensor and light shielding of Lai et al. because it would reduce the thickness of the device.
Yun et al. teach and the material of the light shielding layer includes photosensitive resin having light transmittance being less than or equal to 10% (paragraph 10).
The three are analogous art because they all deal with the same field of invention of optical components.
Before the effective filing date it would have been obvious to one of ordinary skill in the art to provide the apparatus of Chien et al. and Lai et al. with the light-shielding resin of Yun et al. The rationale is as follows: Before the effective filing date it would have been obvious to provide the apparatus of Chien et al. and Lai et al. with the light-shielding resin of Yun et al. because the resin of Yun et al. would work equally as well in the apparatus of Chien et al. and Lai et al. as it does separately and would provide predictable results.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or make obvious the layers as required.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 12/8/21 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH R HALEY/Primary Examiner, Art Unit 2623